Orders of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about February 27, 2003, which, upon a fact-finding determination of neglect, awarded custody of the subject children to their father, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence showing that on two occasions, while she was appearing in Family Court, appellant exposed her children to imminent danger of harm (see Nicholson v Scoppetta, 3 NY3d 357 [2004]; Family Ct Act § 1012 [f]). On one occasion, when questioned by a court officer as to why she would not place her two-year-old child in the court’s nursery, appellant screamed at her child and *210forcefully pushed the stroller containing the child, narrowly missing a wall. On the second occasion, when advised by the court that custody of the children would be awarded to their father, appellant had a violent outburst in the presence of her children and broke the glass of the door to the courtroom (see Matter of Child Welfare Admin. v Danielle R., 225 AD2d 692 [1996]). We reject appellant’s argument that her behavior did not constitute neglect. We also note that the fact this bizarre behavior took place in court evinces appellant’s dangerous lack of self-control.
The evidence at the dispositional hearing supported the court’s finding that the best interests of the children were met by awarding custody to their father, who was providing care for the children and attending to their special needs.
We have considered and rejected appellant’s remaining contentions. Concur—Buckley, P.J., Tom, Andrias, Sullivan and Malone, JJ.